UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number: 0-24217 LiveDeal, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 85-0206668 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 4840 East Jasmine Street, Suite 105, Mesa, Arizona 85205 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (480) 654-9646 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the common stock held by non-affiliates computed based on the closing price of such stock on March 31, 2007 was approximately $33,700,000. The number of shares outstanding of the registrant’s classes of common stock, as of December 3, 2007, was 6,640,541 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement relating to the Registrant’s 2008 Annual Meeting of Stockholders are incorporated by reference in Part III of this Form 10-K. LIVEDEAL, INC. FORM 10-K For the year ended September 30, 2007 TABLE OF CONTENTS Page Part I Item 1. Business 2 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Submission of Matters to a Vote of Security Holders 20 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 36 Item 8. Financial Statements and Supplementary Data 37 Report of Independent Registered Public Accounting Firm 38 Consolidated Financial Statements: Consolidated Balance Sheets at September 30, 2007 and 2006 40 Consolidated Statements of Operations for the Years Ended September 30, 2007, 2006, and 2005 41 Consolidated Statements of Stockholders' Equity for the Years Ended September 30, 2007, 2006, and 2005 42 Consolidated Statements of Cash Flows for the Years Ended September 30, 2007, 2006, and 2005 43 Notes to Consolidated Financial Statements 44 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosures 62 Item 9A. Controls and Procedures 62 Item 9B. Other Information 63 Part III Item 10. Directors, Executive Officers and Corporate Governance 63 Item 11. Executive Compensation 63 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 63 Item 13. Certain Relationships and Related Transactions, and Director Independence 63 Item 14. Principal Accountant Fees and Services 63 Part IV Item 15. Exhibits and Financial Statement Schedule 63 Signatures 68 i Table of Contents PART I Forward-Looking Statements Part I of this Annual Report on Form 10-K includes statements that constitute “forward-looking statements.”These forward-looking statements are often characterized by the terms “may,” “believes,” “projects,” “expects,” or “anticipates,” and do not reflect historical facts. Specific forward-looking statements contained in Part I of this Annual Report include, but are not limited to, our company’s (i) belief that local exchange carrier, or LEC billing, will continue to be a significant billing channel in the future; (ii) the expectation of increasing our future telemarketing efforts to generate new business given our discontinuance of activation checks; (iii) expectation of increasing revenues through our national accounts programs, fulfillment contracts, web hosting and other arrangements; (iv) expectation that our technologies will increase recurrent use of our system by users of our directory services; (v) belief in the growth of Internet usage and the Internet Yellow Page market as described in recent press releases by The Kelsey Group;(vi) belief that existing cash on hand will be sufficient to meet our needs for the next 12 months; (vii) belief that recent acquisitions to bring telemarketing services in-house will yield future cost savings and (viii) belief that existing facilities are adequate for our current and anticipated future needs and that our facilities and their contents are adequately covered by insurance. Forward-looking statements involve risks, uncertainties and other factors, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by such forward-looking statements. Factors and risks that could affect our results and achievements and cause them to materially differ from those contained in the forward-looking statements include those identified in Item 1A. Risk Factors, as well as other factors that we are currently unable to identify or quantify, but may exist in the future. In addition, the foregoing factors may affect generally our business, results of operations and financial position.Forward-looking statements speak only as of the date the statement was made.We do not undertake and specifically decline any obligation to update any forward-looking statements. ITEM 1. Business Our Company LiveDeal, Inc., a Nevada corporation (formerly known as YP Corp.) (the “Company,” “we,” “us,” or “our”) is a combined local online classifieds and Yellow Pages marketplace, headquartered in Mesa, Arizona. Through our wholly-owned subsidiary, Telco Billing, Inc. (“Telco”), located in Las Vegas, Nevada, we publish our Yellow Pages online at or through the following URL’s: www.Yellow-Page.Net, www.YP.Net,www.YP.Com and www.livedeal.com.Any information contained on the foregoing websites or any other websites referenced in this Annual Report are not a part of this Annual Report. On June 6, 2007, we completed our acquisition of LiveDeal, Inc, a California corporation (“LiveDeal”).LiveDeal has developed and operates an online local classifieds marketplace, www.livedeal.com which has millions of goods and services listed for sale in almost every city and zip code across the U.S. LiveDeal offers such classifieds functionality as fraud protection, identity protection, e-commerce, listing enhancements, photos, community-building, package pricing, premium stores, featured Yellow Page business listings and advanced local search capabilities. Additionally, the LiveDeal technology lets consumers search or browse for items in a particular city, state or zip code. On July 10, 2007, we acquired substantially all of the assets and assumed certain liabilities of OnCall Subscriber Management Inc. a Manila, Philippines-based company that provides telemarketing services.This acquisition allowed us to bring certain marketing efforts in-house, which we expect to yield future cost savings. Summary Business Description We maintain a combined local online classifieds and Yellow Pages marketplace with millions of goods and services listed for sale, in every city and zip code across the U.S. By combining the benefits of classifieds, business listings, mobile services, advertising/distribution networks and e-commerce into a single online solution, we offer businesses and consumers an affordable and effective solution for creating a web presence and marketing their products and services locally. Through our online properties YP.com and LiveDeal.com, we enable buyers and sellers to find and list business services, merchandise, real estate, automobiles, pets and more in their local communities. Using LiveDeal’s marketplace, consumers can search or browse for items in a particular city, state or zip code, or reach out on a national or global scope if they so choose. 2 Table of Contents Online Classifieds We operate an online classified marketplace at our website LiveDeal.com.We offer our standard non-commercial classified advertisements to users at no charge.However, we offer additional upgrades on a fee-for-service basis to promote these listings.Additionally, commercial businesses utilize our online marketplace to promote their businesses.We offer various online storefronts to commercial businesses which permit these businesses to establish a separate section within our site with their logos, enhanced listings and other features. Advertisers can also display graphical advertisements on the pages that are viewed by our users across our website. For these advertising services, we earn revenue as “impressions” are delivered. An “impression” is delivered when an advertisement appears in pages viewed by users. Yellow Page Marketplace We use a business model similar to print Yellow Pages publishers for our Yellow Page marketplace.We publish basic directory listings on the Internet free of charge.Our basic listings contain the business name, address and telephone number for almost 17 million U.S. businesses. We strive to maintain a listing for almost every business in America in this format. We generate revenues from advertisers that desire increased exposure for their businesses.As described below, advertisers pay us monthly fees in the same manner that advertisers pay additional fees to traditional print Yellow Pages providers for enhanced advertisement font, location or display.The users of our website are prospective customers for our advertisers, as well as the other businesses for which we publish basic listings.We also have arrangements with third parties to distribute our advertisers’ information to other search engines, thereby enhancing our advertisers’ presence on the Internet. Benefits to Advertisers.RH Donnelley indicated in its 2004 report that the Internet is the future of the Yellow Pages.For advertisers, we believe that online Yellow Pages provide significant competitive advantages over existing print directories. For example, the ability of online advertisers to access and modify their displays and advertisements often results in more current information.Additionally, online advertisers can more readily advertise temporary or targeted specials or discounts.We provide added value to advertisers that have purchased our Internet Advertising Package (“IAP”) through promotion and branding of our website to bring customers to our advertisers. We believe that the large number of IAPs, which include the Mini-WebPages, provide users of our website with more information about our advertisers and that this feature is more readily available on our website than that of our competitors. We believe that we provide users of our website with the information they are looking for, more quickly and more efficiently.We believe our call center provides the highest level of customer service and therefore provides IAP advertisers with the necessary resources to fully utilize the benefits of the IAP.We also believe the attraction of these users will, over the long-term, result in more sales for our IAP advertisers. Moreover, we provide additional value through our relationships.We provide the majority of our IAP advertisers additional exposure bycirculating their listings to other search engines. The circulated listing competes for appearance in search results across the Internet through a paid advertising agreement with Interchange Corp., which in turn circulates listings to destinations such as epilot.com and local.com.Interchange Corp. hasagreements with approximately 300 search partners with over3 billionsearches per month to display advertising. We also have an agreement with Yahoo! Search Services to improve our IAP advertisers’ appearance in search results at several high-profile sites includingwww.msn.com, www.altavista.com, www.cnn.com and www.infospace.com. In addition to our paid advertising programs, ourpreferred listingsare syndicated tocommunity portalsat www.mycity.com. MyCity.com has a national network of online city guides, focused on delivering local search results. 3 Table of Contents Benefits to Users of our Website.We are a national online Yellow Pages. Users of our website can access information nationally rather than relying exclusively on local listings such as those provided in print Yellow Pages directories.In addition, our product offerings allow users to find and take advantage of our advertisers’ current special offerings and discounts. Users can access such information easily through their desktop or laptop computers, cellular telephones or hand-held devices, such as personal digital assistants. We believe our offering of a national online Yellow Pages service meets the growing demand for immediate access and the increasing need and trend of Internet users who are more frequently traveling to areas outside the areas serviced by their local print directories.We also believe that our website meets or exceeds the local Yellow Page search capabilities of our major competitors. Products and Services Internet Advertising Package.
